MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                             FILED
regarded as precedent or cited before any                                  Oct 15 2020, 8:41 am

court except for the purpose of establishing                                      CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Donald E.C. Leicht                                       Curtis T. Hill, Jr.
Peru, Indiana                                            Attorney General of Indiana
                                                         Samuel J. Dayton
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Tommy Lee Weir,                                          October 15, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-184
        v.                                               Appeal from the Howard Superior
                                                         Court
State of Indiana,                                        The Honorable Hans S. Pate,
Appellee-Plaintiff,                                      Judge
                                                         Trial Court Cause No.
                                                         34D04-1903-F5-701



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-184 | October 15, 2020                     Page 1 of 10
                                    Case Summary and Issue
[1]   Following a jury trial, Tommy Lee Weir was convicted of domestic battery

      resulting in bodily injury to a pregnant woman, a Level 5 felony, and the trial

      court sentenced him to serve four years. Weir appeals and raises one issue for

      our review which we restate as whether the admission of certain evidence

      denied him a fair trial. Concluding it did not, we affirm.



                                Facts and Procedural History
[2]   Weir and his wife, Angel, began experiencing marital problems in early 2019.

      Angel had an affair with another man, which she later disclosed to Weir,

      causing him to be extremely upset. On February 14, 2019, Angel learned that

      she was pregnant and, sometime thereafter, told Weir she was pregnant. At the

      time, Weir and Angel shared an apartment and children1 together.


[3]   On February 26, Angel was lying in her bed when Weir walked in with her

      phone and began yelling at her. Weir had hacked into Angel’s Facebook

      account and sent a message to someone using her account. Angel wanted to

      read the message, so she grabbed the phone. Weir began acting “very strange[,]

      kicking the bed, looking down at his hands, kicking the bed again,” and then

      “forcefully grab[bed]” the phone from her. Transcript, Volume I at 58. Weir

      then placed the phone on the windowsill, got into a “boxer stance[,]” and




      1
          It is unclear from the record how many children the couple shares.


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-184 | October 15, 2020   Page 2 of 10
      stated, “come on, let’s go, let’s go” while staring at Angel’s stomach. Id. at 58,

      60. Weir hit Angel in the mouth, picked her up, and threw her to the ground.

      Angel “had to use [her] arm to shield the baby.” Id. at 59. As Angel tried to get

      up, Weir ran out of the bedroom with her cell phone. Frustrated, angry and

      scared, Angel walked into the living room, picked up a vase, and threw it, but

      away from Weir. She then went into the kitchen. Weir was “standing there

      looking at [her,]” so she grabbed a knife and told him, “you need to go.” Id. at

      63. Weir gave Angel her cell phone back and left the apartment. Weir and

      Angel continued to live together following the incident. During that time, they

      both worked at Red Lobster.


[4]   On March 1, Officer Zachary Griffith of the Kokomo Police Department was

      dispatched to investigate an alleged domestic incident involving Weir and

      Angel that occurred outside of Red Lobster. After work, the two had begun

      arguing and shouting and an altercation over keys ensued. Angel decided to

      call the police because she “felt that [Weir] was getting too comfortable with

      putting his hands on [her].” Id. at 49. When Angel met with Officer Griffith,

      she disclosed the February 26 incident that occurred at her apartment. Angel

      completed a domestic violence affidavit detailing the circumstances of the

      February 26 incident.


[5]   On March 6, the State charged Weir with domestic battery resulting in bodily

      injury to a pregnant woman, a Level 5 felony, for the February 26 incident. A

      jury trial was held on September 13. During direct examination, the State

      questioned Angel about reporting the incident:

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-184 | October 15, 2020   Page 3 of 10
        [State]:         When did you call the police?

        ***

        [Angel]:         March 1st.

        [State]:         Where were you at that time?

        [Angel]:         I was at Red Lobster.

        [State]:         Why were you there?

        [Angel]:         I worked there.

        [State]:         Did [Weir] work there?

        [Angel]:         Yes.

        [State]:         And there was an incident after work. Is that fair?

        [Angel]:         Yes.

        [State]:         A shouting match?

        [Angel]:         Yes.

        [State]:         Eventually the police were called.

        [Angel]:         Right.

        [State]:         When, and you had an opportunity to talk to
                         Officer Griffith right here, correct?

        [Angel]:         Correct.

        [State]:         Where did you talk to him?

        [Angel]:         I had called him. I decided to, me and my friend
                         decided to involve the police because we felt that he
                         was getting too comfortable with putting his hands
                         on me. I called, I waited for dispatch across from
                         his mom’s house.

        [State]:         Okay. Why did you choose that place?



Court of Appeals of Indiana | Memorandum Decision 20A-CR-184 | October 15, 2020   Page 4 of 10
              [Angel]:         Because at the same time after work, although I was
                               crying and I was upset, I was thinking about my
                               kids. I tried to go to his aunt’s house to get my
                               children, but he already had my kids. I figured that
                               he would probably drive by his mom’s house with
                               my children.

              [State]:         And you had a conversation with this officer there?

              [Angel]:         Yes.

              [State]:         And do you recall what you told him?

              [Angel]:         Yes. I told him that [Weir] grabbed me up at work. It
                               was over-

              [Defense]        Judge, I am going to object to incidents that are not
                               charged.

              [Court]:         Okay. Response?


              [State]:         I’m fine with moving to strike that . . . answer.


              [Court]:         Okay. I’m going to sustain the objection and strike
                               the answer. Next question.


      Id. at 48-50 (emphasis added). Later, when answering another question, Angel

      again referenced the events on February 26 and March 1. Weir objected and

      moved for a mistrial. The trial court denied the motion, struck the references

      from the record, and admonished the jury to disregard Angel’s answer.


[6]   During cross-examination, defense counsel questioned Angel about the

      information she disclosed to Officer Griffith:


              [Defense]:       . . . Did you ever tell Officer Griffith you were
                               worried about the children [being] with [Weir]?

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-184 | October 15, 2020   Page 5 of 10
        [Angel]:         Yes

        ***

        [Defense]:       When did you tell him that?

        [Angel]:         That same night.

        [Defense]:       And you were worried because he would hurt them
                         or because he would keep them?

        [Angel]:         Hurt and I . . . have been physically and mentally-

        ***

        [Defense]:       [Y]ou believe that [Weir] was going to hurt the
                         children, yes or no?

        [Angel]:         I have two daughters. [Weir]-

        [Defense]:       Yes or no. Do you believe he was going to hurt the
                         children?

        [Angel]:         -in a sexual possible way.

        ***

        [Defense]:       You never told Officer Griffith you were worried
                         about any sexual contact, were you?

        [Angel]:         I mentioned that-

        [Defense]:       Did you say sexual contact?

        [Angel]:         -not him touching my kids. I’m giving up the fact
                         that even though he picked me up and slammed me,
                         there was also sexual abuse towards me-

        [Defense]:       Hold on.

        [Angel]:         -I have two daughters.

        [Defense]:       Judge, I am going to ask that that be stricken as
                         unresponsive. These are yes or no questions.



Court of Appeals of Indiana | Memorandum Decision 20A-CR-184 | October 15, 2020   Page 6 of 10
               [Court]:        I’m going to . . . order that . . . the last response be
                               stricken from the evidence. It’s not responsive. . . .



      Id. at 76-77 (emphasis added). Later, during the State’s redirect examination,

      Angel testified that she became concerned about her children’s safety on

      February 26 and March 1 and stated that “[a]s a mom, you gotta defend your

      kids.” Id. at 83. Weir did not object.


[7]   Following the presentation of evidence, the jury found Weir guilty as charged

      and the trial court entered judgment of conviction. The trial court sentenced

      Weir to four years, nine days of which to be served in the Department of

      Correction with the remaining days to be served on supervised probation. Weir

      now appeals.



                                 Discussion and Decision
                                     I. Standard of Review
[8]   Our standard of review in this area is well settled. We review the admission or

      exclusion of evidence for an abuse of discretion. Troutner v. State, 951 N.E.2d

      603, 611 (Ind. Ct. App. 2011), trans. denied. An abuse of discretion occurs when

      a trial court’s decision is clearly against the logic and effect of the facts and

      circumstances before it. Iqbal v. State, 805 N.E.2d 401, 406 (Ind. Ct. App.

      2004).




      Court of Appeals of Indiana | Memorandum Decision 20A-CR-184 | October 15, 2020     Page 7 of 10
                                  II. Admission of Evidence
[9]    Weir argues that the admission of testimony concerning the alleged March 1

       altercation at Red Lobster and Angel’s reasons for keeping her children from

       Weir violated Indiana Evidence Rule 404(b) and denied him a fair trial. We

       disagree.


[10]   Rule 404(b)(1) prohibits the admission of evidence “of a crime, wrong, or other

       act . . . to prove a person’s character in order to show that on a particular

       occasion the person acted in accordance with the character.”


[11]   On direct examination, Angel testified that she contacted the police on March

       1. When asked by the State whether she recalled what she told Officer Griffith,

       she stated, “Yes. I told him that [Weir] grabbed me up at work.” Tr., Vol. I at

       49. Weir objected on the basis that the statement concerned an alleged incident

       for which he was not charged. The State agreed and the trial court sustained

       the objection and struck the reference. After Angel again referenced the March

       1 events, Weir objected, and the trial court struck the reference and admonished

       the jury to disregard the statement. Later, the trial court also struck Angel’s

       reference regarding her alleged sexual abuse. Our supreme court has held that

       “[a] timely and accurate admonition is presumed to cure any error in the

       admission of evidence.” Banks v. State, 761 N.E.2d 403, 405 (Ind. 2002). Here,

       because the trial court struck the statements and immediately admonished the

       jury to not consider Angel’s answer, any error in these admissions was cured.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-184 | October 15, 2020   Page 8 of 10
[12]   Although Weir acknowledges that the trial court struck these statements, he

       argues that the cumulative effect of their admission, as well as other statements,

       denied him a fair trial. Weir also takes issue with Angel’s testimony that she

       was concerned Weir may harm the children “in a sexual possible way.” Tr.,

       Vol. I at 76. However, Weir did not object to this reference or request an

       admonishment to the jury. Therefore, the issue is waived unless he can show

       fundamental error. Hyppolite v. State, 774 N.E.2d 584, 594 (Ind. Ct. App. 2002),

       trans. denied. “The fundamental error doctrine applies only when the actual or

       potential harm cannot be denied and the error is so prejudicial to the rights of

       the defendant that a fair trial is impossible.” Id. Moreover, the “improper

       admission of evidence is harmless error when the conviction is supported by

       such substantial independent evidence of guilt as to satisfy the reviewing court

       that there is no substantial likelihood that the questioned evidence contributed

       to the conviction.” Lafayette v. State, 917 N.E.2d 660, 666 (Ind. 2009).


[13]   In this case, the testimony concerning the alleged altercation at Red Lobster

       and Angel’s reasons for keeping Weir from the children were brief, vague, and

       ultimately struck from the record, with the exception of Angel’s concern that

       Weir may sexually abuse the children. We do not believe that any error in the

       admission of this evidence was so highly prejudicial to Weir as to render a fair

       trial on battery charges impossible. And given the substantial evidence of

       Weir’s guilt, any error in its admission was harmless. Angel testified that, on

       February 26, she was in her bed when Weir came in to the room, started

       yelling, and ultimately hit her in the face and picked her up and slammed her to


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-184 | October 15, 2020   Page 9 of 10
       the ground, which caused her pain. See Ind. Code § 35-42-2-1.3(a)(1), (c)(3)

       (2016). This is substantial independent evidence of Weir’s guilt and therefore, it

       is unlikely that the admission of the challenged testimony contributed to Weir’s

       conviction.



                                               Conclusion
[14]   We conclude that the admission of Rule 404(b) evidence, most of which was

       struck by the trial court, did not deprive Weir of a fair trial and any error was

       harmless. Accordingly, we affirm.


[15]   Affirmed.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-184 | October 15, 2020   Page 10 of 10